IN THE SUPREME COURT OF THE STATE OF NEVADA


                 FREDYS A. MARTINEZ A/K/A FREDDY                         No. 69277
                 A. MARTINEZ,
                                   Appellant,
                               vs.
                 THE STATE OF NEVADA,
                                                                                 FILED
                                   Respondent.                                   JAN 1 2 2016
                                                                                TRACE K. UNDEMAN
                                                                             CLERK OF SUPREME COURT
                                                                            BY   •3 •V
                                       ORDER DISMISSING APPEAL                    DEPLAC       (
                                                                                        CirEfFlit



                             This is a pro se appeal from a purported decision denying a
                 postconviction petition for a writ of habeas corpus. Eighth Judicial
                 District Court, Clark County; Kathleen E. Delaney, Judge.
                             No decision, oral or written, had been made on the petition
                 when appellant filed his appeal on November 20, 2015. 1 Because appellant
                 failed to designate an appealable order, we lack jurisdiction to consider
                 this appeal, and we
                             ORDER this appeal DISMISSED.

                                              I Ae,
                                          Hardesty



                 Saitta


                        The documents before this court do not indicate that a
                 postconviction petition for a writ of habeas corpus has been filed in district
                 court case number C226586, the case number designated in the notice of
                 appeal. In light of this order, the pro se motions filed on December 22,
                 2015, are denied as moot.
SUPREME COURT
        OF

     NEVADA

(0) 1947A    e                                                                           16,- oo gq 7
                 cc: Hon. Kathleen E. Delaney, District Judge
                      Fredys A. Martinez
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A    e                                     2